



EXHIBIT (10-6)




Long-Term Incentive Program - Related Correspondence
and Terms and Conditions









--------------------------------------------------------------------------------


FORM AA




pglogo.jpg [pglogo.jpg]
FORM AA AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: NON-STATUTORY STOCK OPTION SERIES XX-AA


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE DATE]



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to [_____] for assistance.


Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.


1.
Termination on Account of Death. In the event of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until the
Expiration Date.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the event of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment from the Company or a Subsidiary that occurs after June 30th of the
fiscal year in which this Award was granted, your Award is forfeited unless you
have executed a written separation agreement with the Company or a Subsidiary
that provides for retention of the Award. If the Award is retained pursuant to a
separation agreement, the Award will become exercisable on the Vest Date in this
Award Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.



4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become






--------------------------------------------------------------------------------

FORM AA


exercisable on the Vest Date in this Award Agreement and will expire on the
Expiration Date as long as you remain in compliance with the terms of the Plan
and the Regulations.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS


To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 












--------------------------------------------------------------------------------

FORM AA


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G





--------------------------------------------------------------------------------

FORM AA


and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.











--------------------------------------------------------------------------------


Option FORM BB


pglogo.jpg [pglogo.jpg]
FORM BB AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you two options to
purchase shares of Procter & Gamble Common Stock as follows:


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Subject: NON-STATUTORY STOCK OPTION SERIES XX-BB1


The Company hereby grants to you an option to purchase shares of Procter &
Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[#BB1 SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE_DATE]



Vesting and Exercise for Series XX-BB1
As long as you remain in compliance with the terms of the Plan and the
Regulations, these option shares will not be forfeitable, will become
exercisable on the Vest Date, and will expire on the Expiration Date. In the
case of death prior to the Vest Date, the Vest Date for this Award becomes your
date of death and the Award remains exercisable until the Expiration Date.


Subject: NON-STATUTORY STOCK OPTION SERIES XX-BB2


The Company hereby grants to you an option to purchase shares of Procter &
Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[#BB2 SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE_DATE]





Vesting and Exercise for Series XX-BB2
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.





--------------------------------------------------------------------------------

Option FORM BB




1.
Termination on Account of Death. In the case of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until the
Expiration Date.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the case of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment from the Company or a Subsidiary that occurs after June 30th of the
fiscal year in which this Award was granted, your Award is forfeited unless you
have executed a written separation agreement with the Company or a Subsidiary
that provides for retention of the Award. If the Award is retained pursuant to a
separation agreement, the Award will become exercisable on the Vest Date in this
Award Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.



4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.



Should you choose to accept the stock options, please make sure to also verify
your intention that you will not exercise the options earlier than January 1 of
the 4th calendar year following the date of grant (January 1, 20xx). To confirm
this commitment, you will need to submit the attached Exercise Commitment Letter
no later than [ACCEPTANCE_DATE]. More information is provided in the attached
document “Belgian Letter Supplement”.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS
Belgian Letter Supplement
Belgian Exercise Commitment Letter


To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).








--------------------------------------------------------------------------------

Option FORM BB


BELGIUM PARTICIPANTS
 
 
Pursuant to article 43 § 6 of the law of March 26, 1999 on stock options I
hereby personally commit not to exercise
 
 
the stock options earlier than 1st of Jan of the 4th year following the date of
grant. I have read and understood and accept all the conditions indicated in all
attachments.
 
 
 
 
 
I reject the Belgium exercise commitment. I am fully aware that this will have
an impact on the Belgian taxable base
 
 
for these options.





To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.














--------------------------------------------------------------------------------

Option FORM BB


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G





--------------------------------------------------------------------------------

Option FORM BB


and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.











--------------------------------------------------------------------------------


FORM F


pglogo.jpg [pglogo.jpg]
FORM F AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: UK Tax Advantaged (NON-STATUTORY) STOCK OPTION SERIES XX-F


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
XX April 20XX



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan and the applicable sub-plan,
the Schedule 4 CSOP Sub-Plan for the United Kingdom (the “Plan”), the
Regulations of the Compensation and Leadership Development Committee of the
Board of Directors (“Committee”), and this Award Agreement, including Attachment
A and the Exercise Instructions in place as may be revised from time to time,
except that the Committee has waived the provisions of Article 6.1(a) and 6.1(c)
of the Plan. Any capitalized terms used in this Agreement that are not otherwise
defined herein are defined in the Plan. You may access the Plan by activating
this hyperlink: The Procter & Gamble 2014 Stock and Incentive Compensation Plan
and the Schedule 4 CSOP Sub-Plan for the United Kingdom and the Regulations of
the Committee by activating this hyperlink: Regulations of the Committee. If you
have difficulty accessing the materials online, please send an email to
Execcomp.IM@pg.com for assistance.


Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.


1.
Termination on Account of Death. In the event of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until the
first anniversary of your date of death.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the event of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment that occurs after June 30th of the fiscal year in which this Award
was granted, your Award is forfeited unless you have executed a written
separation agreement with the Company or a Constituent Company that provides for
retention of the Award. If the Award is retained pursuant to a separation
agreement, the Award will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.



4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s






--------------------------------------------------------------------------------

FORM F


businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.


This Award Agreement, including Attachment A, the Plan and the Regulations of
the Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS
F Series Supplement
Schedule 4 CSOP Sub-Plan for the United Kingdom




To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• The Schedule 4 CSOP Sub-Plan for the United Kingdom (applies to series
XX-LTIP-F only)
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 








--------------------------------------------------------------------------------

FORM F


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my Employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
Employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G





--------------------------------------------------------------------------------

FORM F


and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.







--------------------------------------------------------------------------------

FORM F


2014 STOCK & INCENTIVE COMPENSATION PLAN


RULES OF THE PROCTER & GAMBLE 2014
SCHEDULE 4 CSOP SUB-PLAN FOR THE UNITED KINGDOM




1    General
This schedule to the Procter & Gamble 2014 Stock and Incentive Compensation Plan
(“the Plan”) sets out the rules of the Procter & Gamble 2014 Schedule 4 CSOP
Sub-Plan for the United Kingdom (“the Sub-Plan”).


2    Establishment of Sub-Plan


The Procter & Gamble Company (“the Company”) has established the Sub-Plan under
Article 3.2(f) of the Plan, which authorises the Committee to establish
sub-plans to the Plan.
3    Purpose of Sub-Plan


The purpose of the Sub-Plan is to enable the grant to, and subsequent exercise
by, employees and directors in the United Kingdom, on a tax advantaged basis, of
options to acquire Shares under the Plan within the provisions of Schedule 4.


4    Rules of Sub-Plan


The rules of the Plan, in their present form and as amended from time to time,
shall, with the modifications set out in this schedule, form the rules of the
Sub-Plan. In the event of any conflict between the rules of the Plan and this
Sub-Plan, the Sub-Plan shall prevail.


5    Relationship of Sub-Plan to Plan
The Sub-Plan shall form part of the Plan and not a separate and independent
plan.


6    Interpretation
In this Sub-Plan, unless the context otherwise requires, the following words and
expressions have the following meanings:


Acquiring Company
a company which obtains Control of the Company in the circumstances referred to
in rule 26;
Associated Company
the meaning given to that expression by paragraph 35(1) of Schedule 4;
Close Company
the meaning given to that expression by section 989 of the Income Tax Act 2007,
and paragraph 9(4) of Schedule 4;
Committee
the Compensation & Leadership Development Committee of the Board or such other
committee as may be designated by the Board to administer the Plan;
Consortium
the meaning given to that word by paragraph 36(2) of Schedule 4;
Constituent Company
means the Company or a company which is:


(a) a Subsidiary or


(b) a Jointly Owned Company where neither it nor any company Controlled by it is
a constituent company under the provisions of paragraph 34(4) of Schedule 4 in
any other CSOP scheme as that term is defined in paragraph 2 of Schedule 4;
Control
the meaning given to that word by section 719 of ITEPA 2003 and “Controlled”
shall be construed accordingly;
Date of Grant
the date on which an Option is granted to an Eligible Employee in accordance
with the Articles of the Plan;






--------------------------------------------------------------------------------

FORM F


Eligible Employee
an individual who falls within the provisions of Article 5 of the Plan and who
is:


(a) an employee (other than a director) of a Constituent Company; or


(b) a director of a Constituent Company who is contracted to work at least 25
hours per week for the Company and its subsidiaries or any of them (exclusive of
meal breaks)


and who, in either case,:
(i) is not eligible solely by reason that he is a non-executive director of a
Constituent Company;
(ii) has earnings in respect of his office or employment which are (or would be
if there were any) general earnings to which sections 15, 22 or 26 of ITEPA 2003
applies; and
(iii) does not have at the Date of Grant, and has not had during the preceding
twelve months, a Material Interest in a Close Company which is the Company or a
company which has Control of the Company or a member of a Consortium which owns
the Company;
ITEPA 2003
means the Income Tax (Earnings and
Pensions) Act 2003;
Market Value
notwithstanding Article 7.2 of the Plan,


(a) in the case of an Option granted under the Sub-Plan:


(i) if at the relevant time the Shares are listed on the New York Stock
Exchange, the average of the highest and lowest sale prices of a Share on the
Date of Grant (as quoted in the Wall Street Journal) or, if there were no trades
on that day, on the dealing day immediately preceding the Date of Grant;


(ii) if paragraph (i) above does not apply, the market value of a Share as
determined in accordance with Part VIII of the Taxation of Chargeable Gains Act
1992 and agreed in advance with HM Revenue & Customs Shares and Assets Valuation
on the Date of Grant or such earlier date or dates (not being more than thirty
days before the Date of Grant) as may be agreed with HM Revenue & Customs;


provided that the Market Value of Shares subject to a Relevant Restriction shall
be determined as if they were not subject to a Relevant Restriction;


 (b) in the case of an option granted under any other share option scheme, the
market value of a Share shall be determined under the rules of such scheme for
the purpose of the grant of the option;
Material Interest
the meaning given to that expression by paragraphs 9 to 14 of Schedule 4;
New Option
an option granted by way of exchange under rule 26.1;
New Shares
the shares subject to a New Option as set out in rule 26;
Option
a right to acquire Shares granted under the Sub-Plan;
Option Holder
an individual who holds an Option or, where the context permits, his legal
personal representatives;
Relevant Restriction
any provision in any contract, agreement, arrangement or condition to which any
of sub-sections (2) to (4) of section 423 of ITEPA 2003 would apply if
references in those sub-sections to employment-related securities were
references to the Shares;
Schedule 4
means Schedule 4 to ITEPA 2003;
Schedule 4 CSOP
a share plan that meets the requirements of Schedule 4;
Shares
common stock of the Company as defined in Article 2.43 of the Plan; and
Subsidiary
means a company which is a subsidiary of the Company within the meaning of
section 1159 of the Companies Act 2006 over which the Company has Control.



In this Sub-Plan, unless the context otherwise requires:


•
words and expressions not defined above have the same meanings as are given to
them in the Plan;



•
the contents and rule headings are inserted for ease of reference only and do
not affect their interpretation;






--------------------------------------------------------------------------------

FORM F




•
a reference to a rule is a reference to a rule in this Sub-Plan; and



•
a reference to a statutory provision is a reference to a United Kingdom
statutory provision and includes any statutory modification, amendment or
re-enactment thereof.



7    Companies participating in Sub-Plan


Notwithstanding Article 2.45 of the Plan, the companies participating in the
Sub-Plan shall be the Company and any Constituent Company which has been
nominated by the Company to participate in the Sub-Plan.


8    Shares used in Sub-Plan


The Shares shall form part of the ordinary share capital of the Company and
shall at all times comply with the requirements of paragraphs 16 to 20 of
Schedule 4.  


9    Grant of Options


An Option shall be granted under and subject to the rules of the Plan as
modified by this Sub-Plan.


10    Identification of Options


An Award Agreement issued in respect of an Option shall expressly state that it
is issued in respect of an Option. An option which is not so identified shall
not constitute an Option.


11    Contents of Award Agreement


An Award Agreement issued in respect of an Option shall state:


•
that it is issued in respect of an Option;    



•
the date of grant of the Option;



•
the number of Shares subject to the Option (or how that number may be
calculated);

•



•
the exercise price under the Option (or the method by which the exercise price
will be determined);



•
any performance target or other condition imposed on the exercise of the Option;



•
the times at which the Option will ordinarily be exercisable;



•
the circumstances in which the Option will lapse;



•
details of any Relevant Restriction to which the Shares are subject; and



•
any conditions imposed by the Committee under Articles 3.2 or 16 in relation to
the Option.



12    Persons to whom Options may be granted


An Option may not be granted to an individual who is not an Eligible Employee at
the Date of Grant.


13    Options non transferable


Notwithstanding Article 14 of the Plan, an Option shall be personal to the
Eligible Employee to whom it is granted and, subject to rule 24, shall not be
capable of being transferred, charged or otherwise alienated and shall lapse
immediately if the Option Holder purports to transfer, charge or otherwise
alienate the Option.







--------------------------------------------------------------------------------

FORM F


14    Limit on number of Shares placed under Option under Sub-Plan


For the avoidance of doubt, Shares placed under Option under the Sub-Plan shall
be taken into account for the purpose of Article 4.1 of the Plan.


15    HM Revenue & Customs limit (£30,000)


An Option may not be granted to an Eligible Employee if the result of granting
the Option would be that the aggregate Market Value of the shares subject to all
outstanding options granted to him under the Sub-Plan or any other share option
scheme established by the Company or an Associated Company under Schedule 4)
would exceed sterling £30,000 or such other limit as may from time to time be
specified in paragraph 6 of Schedule 4.


16    Foreign Currency Options


For the purpose of the limit contained in rule 15, the United Kingdom sterling
equivalent of the Market Value of a share on any day shall be determined by
taking the spot sterling/US dollar exchange rate for that day as shown in the
Financial Times.


17    Scaling Down


If the grant of an Option would otherwise cause the limit in rule 15 to be
exceeded, it shall take effect as the grant of an Option under the Sub-Plan over
the highest number of Shares which does not cause the limit to be exceeded. If
more than one Option is granted on the same Date of Grant, the number of Shares
which would otherwise be subject to each Option shall be reduced pro rata.


18    Exercise price under Options


Notwithstanding Article 7.2 of the Plan, the amount payable per Share on the
exercise of an Option shall not be manifestly less than the Market Value of a
Share on the Date of Grant.


19
Performance target or other condition imposed on exercise of Option    



Any performance target or other condition imposed on the exercise of an Option
under Article 3 or Article 15 of the Plan shall be:


19.1
objective;



19.2
capable of being fulfilled within the period of ten years from the Date of
Grant;



19.3
such that, once satisfied, the exercise of the Option is not subject to the
discretion of any person; and



19.4
stated in the Option agreement.



If an event occurs as a result of which the Committee considers that a
performance target or other condition imposed on the exercise of an Option is no
longer appropriate and substitutes, varies or waives under Article 15 of the
Plan the performance target or condition, such substitution, variation or waiver
shall:


19.5
be reasonable in the circumstances; and



19.6
except in the case of waiver produces a fairer measure of performance and is not
materially more or less difficult to satisfy.

 
20    Latest date for exercise of Options


An Option may not be exercised more than ten years after the Date of Grant and
to the extent not so exercised by that time the Option shall lapse immediately.
This term can be extended only in the event of the death of the Optionee as
required by Rule 24.







--------------------------------------------------------------------------------

FORM F


21    Material Interest


An Option may not be exercised if the Option Holder then has, or has had within
the preceding twelve months, a Material Interest in a Close Company which is the
Company or which is a company which has Control of the Company or which is a
member of a Consortium which owns the Company.


22    Payment for Shares on exercise of Options


The amount due on the exercise of an Option shall be paid in cash or by cheque
or banker’s draft and may be paid out of funds provided to the Option Holder on
loan by a bank, broker or other person. The payment may not be in the form of
relinquishing a portion of the Option or paid by the transfer to the Company of
Shares or any other shares or securities, and in any circumstance the Company
must not charge an administrative fee for the exercise of an Option. The date of
exercise of an Option shall be the date on which the Company receives the amount
due on the exercise of the Option under this rule 22, together with any payment
or documentation required under rule 30.


23    Issue or transfer of Shares on exercise of Options


The Company shall, as soon as reasonably practicable and in any event not later
than thirty days after the date of exercise of an Option, issue or transfer to
the Option Holder, or procure the issue or transfer to the Option Holder of, the
number of Shares specified in the notice of exercise, subject only to compliance
by the Option Holder with the rules of the Sub-Plan and to any delay necessary
to complete or obtain:


23.1
the listing of the Shares on any stock exchange on which Shares are then listed;
or



23.2
such registration or other qualification of the Shares under any applicable law,
rule or regulation as the Company determines is necessary or desirable.



24    Death of Option Holder


If an Option Holder dies before the tenth anniversary of the Date of Grant, his
personal representatives shall be entitled to exercise his Options at any time
during the twelve-month period following his death. If not so exercised, the
Options shall lapse immediately.


25    Retirement of Option Holder


For the purpose of this Sub-Plan, notwithstanding Article 2.42, Retirement shall
mean an Option Holder leaving employment with the intention of retiring.


26    Change in Control of Company


26.1
Exchange of Options



Should a Change of Control occur within the terms of Article 17 of the Plan,
then only if a company (“Acquiring Company”) obtains Control of the Company as a
result of making:


26.1.1
a general offer to acquire the whole of the issued ordinary share capital of the
Company which is made on a condition such that if it is satisfied the person
making the offer will have Control of the Company;



26.1.2
a general offer to acquire all the shares in the Company of the same class as
the Shares:



26.1.3
a compromise or arrangement sanction by the court under section 899 of the
Companies Act 2006; or



26.1.4
a “non-UK company reorganisation arrangement” (within the meaning of paragraph
35ZA of Schedule 4); or



should an Acquiring Company become bound or entitled to acquire Shares under
sections 979 to 982 of the Companies Act 2006,


an Option Holder may, at any time during the period set out in rule 26.2, by
agreement with the Acquiring Company,





--------------------------------------------------------------------------------

FORM F


release his Option in consideration of the grant to him of a new option (“New
Option”) which is equivalent to the Option but which relates to shares (“New
Shares”) in:


26.1.5    the Acquiring Company;


26.1.6    a company which has Control of the Acquiring Company; or


26.1.7    a company which either is, or has Control of, a company which is a
member of a Consortium which owns either the Acquiring Company or a company
having Control of the Acquiring Company.


26.2
Period allowed for exchange of Options



The period referred to in rule 26.1 is the period of six months beginning with
the time when the person making the offer has obtained Control of the Company
and any condition subject to which the offer is made has been satisfied.


26.3
Meaning of “equivalent”



The New Option shall not be regarded for the purpose of this rule 26 as
equivalent to the Option unless:


26.3.1
the New Shares satisfy the conditions in paragraphs 16 to 20 of Schedule 4;
and    



26.3.2
save for any performance target or other condition imposed on the exercise of
the Option, the New Option is exercisable in the same manner as the Option and
subject to the provisions of the Sub-Plan as it had effect immediately before
the release of the Option; and



26.3.3
the total market value, immediately before the release of the Option, of the
Shares which were subject to the Option is substantially the same as the total
market value, immediately after the grant of the New Option, of the New Shares
subject to the New Option (market value being determined using a methodology
agreed by HM Revenue & Customs);



26.3.4
the total amount payable by the Option Holder for the acquisition of the New
Shares under the New Option is substantially the same as the total amount that
would have been payable by the Option Holder for the acquisition of the Shares
under the Option.



26.4
Date of grant of New Option



The date of grant of the New Option shall be deemed to be the same as the Date
of Grant of the Option.


26.5
Application of Sub-Plan to New Option



In the application of the Sub-Plan to the New Option, where appropriate,
references to “Company” and “Shares” shall be read as if they were references to
the company to whose shares the New Option relates and the New Shares,
respectively, (save that in the definition of “Committee”, the reference to
“Company” shall be read as if it were a reference to The Procter & Gamble
Company).


27        Rights attaching to Shares issued on exercise of Options


Notwithstanding the provisions of Article 3 of the Plan, which grant the
Committee authority to determine the conditions and restrictions, if any,
applying to shares of Common Stock acquired through the exercise of an option,
all Shares issued in respect of the exercise of an Option shall, as to any
voting, dividend, transfer and other rights, including those arising on a
liquidation of the Company, rank equally in all respects and as one class with
the shares of the same class in issue at the date of such issue save as regards
any rights attaching to such shares by reference to a record date prior to the
date of such issue.


28    Amendment of Sub-Plan


Notwithstanding Article 19.1 of the Plan, no amendment may be made to a “key
feature” of the Sub-Plan (within the meaning given to that expression in
paragraph 30(4) of Schedule 4), whether taking the form of an amendment of the





--------------------------------------------------------------------------------

FORM F


Plan or the Sub-Plan, that would result in the Sub-Plan no longer being a
Schedule 4 CSOP.


29
Adjustment of Options



Notwithstanding Article 4.5 of the Plan, to the extent that any adjustment of an
Option is permitted under these rules, it shall not be made unless the
adjustment is permitted pursuant to, and in compliance with, paragraph 22 of
Schedule 4.


30    Tax and social security withholding


An Option may not be exercised unless the Option Holder has beforehand made
provision for the payment or withholding of any taxes and social security
required to be withheld in accordance with the applicable law of any
jurisdiction in respect of the exercise of the Option, or the receipt of the
Shares. Notwithstanding the provisions of Article 20 of the Plan which permit
different arrangements to be made to satisfy the payment in respect of any taxes
and social security required to be withheld, the payment may not be in the form
of relinquishing a portion of the Option or paid by the transfer to the Company
of Shares or any other shares or securities, unless this is the Shares by virtue
of the exercise of the Option. The Option Holder may, by agreement with the
Company, enter into some other arrangement to ensure that such amount is
available (whether by authorising the sale of some or all of the Shares subject
to his Option and the payment to the Company, or where appropriate the Option
Holder’s employing company of the requisite amount out of the proceeds of sale
or otherwise). Where this is the case, the Option shall not be treated as
exercised until the Company determines that such arrangements are satisfactory
to it.


31
Transfer of Employer’s NIC



The Committee may, at its discretion, impose requirements for the payment by the
Option Holder of all or any part of the employer’s national insurance
contributions (“NIC“) which may arise as a result of the exercise of his Option.
Such requirements shall be specified on the Date of Grant and shall be a
condition of exercise of the Option, provided that the Committee (acting fairly
and reasonably) may waive these requirements. They may include in particular,
but not by way of limitation, a determination that the Option may not be
exercised unless the Option Holder has beforehand paid to the Company (or the
company which employs the Option Holder, if different) an amount sufficient to
discharge all or any part of the employer’s NIC. Alternatively, the Option
Holder may, by agreement with the Company or the employing company (as the case
may be), enter into some other arrangement to ensure that such amount is
available to them or it (whether by authorising the sale of some or all of the
Shares subject to his Option and the payment to the Company or the employing
company (as the case may be) of the requisite amount out of the proceeds of sale
or otherwise). Where this is the case, the Option shall not be treated as
exercised until the Company or the employing company (as the case may be)
determine that such arrangements are satisfactory to it.


32    Disapplication of certain provisions of Plan


Articles 6.2 and 6.3 of the Plan shall not apply for the purpose of this
Sub-Plan. In addition the provisions of the Plan dealing with:


•
incentive stock options qualifying under section 422 of the US Internal Revenue
Code of 1986, as amended;



•
stock appreciation rights;



•
unrestricted or restricted stock awards;



•
performance awards which are not stock options;



•
the cash cancellation of share options including those contained in Article
17.3(a)(i) of the Plan; and



•
the granting of share options in tandem with stock appreciation rights and the
subsequent cancellation of share options



shall not form part of, and no such rights may be granted under, this Sub-Plan.









--------------------------------------------------------------------------------

FORM F


EMPLOYEES ALWAYS RESIDENT IN THE UK AND DOMICILED IN THE UK


APPROVED STOCK OPTIONS
Income tax


Where the option was granted under the UK approved scheme ("F" series options,)
or under the Future Share scheme and is exercised not less than 3 years after
the date of the grant, you are not liable to UK income tax at the time of grant
of the option, exercise of the option or sale of shares acquired under the
option. In this situation there will be no obligation to deduct any PAYE or NIC
on the employer. The payments will be made to you gross.


Capital gains tax


The gain arising on the sale of the shares once they are acquired by exercising
the option is liable to capital gains tax. The gain is normally calculated as
the excess of the sale proceeds over the grant price and is subject to a
deduction for the annual exemption. From 6th April 2016, capital gains are taxed
at a rate of 20% on individuals with aggregate income and gains (after all
allowances and deductions) in excess of the upper limit of the income tax basic
rate band. Individuals with aggregate income and gains (after all allowances and
deductions) beneath this threshold are taxed on their capital gains at 10% up to
the threshold and 20% thereafter.


Any capital gain is handled via the employee’s tax return. There is no
responsibility on the employer to deduct capital gains tax.


There is a £30,000 limit for approved options held. You can only be granted
approved options up to a maximum value (grant price * number of shares) of
£30,000. After granting this value, P&G will not grant F series to you anymore.
This limit is available again only once some approved options are exercised.


Any questions regarding the selection of stock options should be directed to a
personal financial advisor. If you do not have one, you may want to take
advantage of the Company’s Financial Advisor Program which provides an
introduction to certified advisors.


The information in this letter is based on the Company’s understanding of
current UK tax rules, which may change from time to time.


In the event of any conflict between this document and the plan rules and the
legislation, the plan rules and the legislation will take precedence.

















--------------------------------------------------------------------------------


FORM FR


pglogo.jpg [pglogo.jpg]
FORM FR AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: NON-STATUTORY STOCK OPTION SERIES XX-FR


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
XX February 20XX
 
Vest Date:
100% on XX February 20XX
 
Acceptance Deadline:
XX April 20XX



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time, except that the Committee has waived the provisions
of Article 6 relating to certain restrictions with respect to employment with
other companies. Any capitalized terms used in this Agreement that are not
otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan, and you may access the Regulations and sub-plans by
activating this hyperlink: Regulations of the Committee. If you have difficulty
accessing the materials online, please send an email to Execcomp.IM@pg.com for
assistance.


Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.


1.
Termination on Account of Death. In the case of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until 6
months following the date of death.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the case of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment from the Company or a Subsidiary that occurs after June 30th of the
fiscal year in which this Award was granted, your Award is forfeited unless you
have executed a written separation agreement with the Company or a Subsidiary
that provides for retention of the Award. If the Award is retained pursuant to a
separation agreement, the Award will become exercisable on the Vest Date in this
Award Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.



4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s






--------------------------------------------------------------------------------

FORM FR


businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award must be brought in any federal or
state court located in Hamilton County, Ohio, USA, and you hereby agree to
accept jurisdiction of these courts and consent to service of process from said
courts solely for legal actions related to this Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS
Supplemental French Information with sub-plan




To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).
 
 
J'ai lu et je comprends le Sous-Plan Français qui m'a été donnée en Anglais.



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 








--------------------------------------------------------------------------------

FORM FR


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my Employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
Employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G





--------------------------------------------------------------------------------

FORM FR


and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.







--------------------------------------------------------------------------------

FORM FR


Supplemental Information for French Optionees
It is intended that your option qualify for the favourable tax and social
insurance treatment applicable to stock options under Sections L.225-177 to
L.225-186-1 of the French Commercial Code, as subsequently amended, and in
accordance with the relevant provisions set forth under French tax law and by
the French tax administration.  If you do not sell the Company stock obtained
through the exercise of this option for any applicable holding period (measured
from the date of grant and to the extent required under French tax law,  as
subsequently amended), your option may qualify for favourable tax and social
insurance treatment pursuant to French law. If you sell your Company stock
before the expiration of any such required holding period, your option will not
qualify for favourable tax and social insurance charges treatment under French
law.
If you qualify as a corporate officer under French law (“madataires sociaux”),
the Committee may impose a holding period on any shares you acquire upon
exercise under the plan or place a restriction on such exercise, if mandated
under French law.




2014 STOCK AND INCENTIVE COMPENSATION PLAN


FRANCE ADDENDUM


Article A.    Introduction


The Board of Directors of The Procter & Gamble Company (the “Company”) has
established a 2014 Stock and Incentive Compensation Plan (the “U.S. Plan”) for
the benefit of certain employees of the Company and its subsidiary companies,
including its French subsidiaries, (the “Subsidiary”) of which the Company holds
directly or indirectly at least 10% of the share capital. Article 3 of the U.S.
Plan specifically authorizes the Compensation Committee (or other committee)
(the “Committee”) designated by the Board of Directors (the “ Board”) to adopt
procedures and forms relating to the U.S. Plan as it deems advisable with
respect to foreign participants. The Board, therefore, intends to establish a
sub-plan for France of the U.S. Plan for the purpose of granting Options which
may qualify for the favorable tax and social security treatment in France
applicable to Options granted under Sections L. 225-177 to L. 225-186-1 of the
French Commercial Code as amended to qualifying employees under the U.S. Plan
who are resident in France for French tax purposes (the “Optionees”). The terms
of the U.S. Plan, as subsequently amended and as set out in Appendix 1 hereto,
shall, subject to the modifications in the following rules, constitute the Rules
of the 2014 Omnibus Incentive Compensation Plan for Employees in France (the
“French Plan”).


Under the French Plan, the Optionees will be granted only Options as defined
under Article B hereunder. In no case will grants under the French Plan include
any other substitute awards, e.g., stock appreciation rights and restricted
stock.


Article B.    Definitions


Capitalized terms used but not defined in the French Plan shall have the same
meanings as set forth in the U.S. Plan.


In addition, the term “Option” shall have the following meaning:


A.    Purchase Options, that are rights to acquire Common Stock repurchased by
the Company prior to the vesting of said Options; or


B.    Subscription Options, that are rights to subscribe newly issued Common
Stock.


The term “Closed Period” means specific periods as set forth by section L.
225-177 of the French Commercial Code as amended during which French qualifying
Options cannot be granted.


Notwithstanding any provisions in the U.S. Plan, the term “Grant Date” shall be
the date on which the Board or the Committee both (a) designates the Optionee
and (b) specifies the terms and conditions of the Option including the number of
shares and the method of determining the Option Price.


The term “Effective Grant Date” shall be the date on which the Option is
effectively granted, i.e., the date on which the condition precedent of the
expiration of a Closed Period applicable to the Option, if any, is satisfied.
Such condition precedent shall be satisfied when the Board, Committee or other
authorized body shall determine that the granting of Options is no longer
prevented under a Closed Period. If the Grant Date does not occur within a
Closed Period, the "Effective Grant Date" shall be the same day as the “Grant
Date”.







--------------------------------------------------------------------------------

FORM FR


The term “Vesting Date” shall mean the date on which an Optionee's right to all
or a portion of an Option granted under the French Plan becomes non-forfeitable.


The term “Disability” is defined in accordance with categories 2 and 3 under
Section
L. 341-4 of the French Social Security Code, as amended, and subject to the
fulfillment of related conditions.


The term “Forced Retirement” shall mean forced retirement as determined under
Section L. 1237-5 of the French Labor Code, as amended, and subject to the
fulfillment of related conditions.


Article C.    Entitlement to Participate


Any individual who at the Effective Grant Date of the Option under the French
Plan is either employed under the terms and conditions of an employment contract
(“contrat de travail”) with the Subsidiary or is a corporate officer of the
Subsidiary, shall be eligible to receive Options under the French Plan provided
that he or she also satisfies the eligibility conditions of the U.S. Plan.
Options may not be issued under the French Plan to employees or officers owning
more than ten percent (10%) of the Company's share capital or to individuals
other than employees and corporate officers of the Subsidiary. Options may not
be issued to directors of the Subsidiary, other than managing directors
(Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de sociétés par actions), unless the
director is an employee of the Subsidiary as defined by French law.


Article D.    Conditions of the Option


To ensure the qualified status of Options under the French Plan, the terms and
conditions of any Options granted under the French Plan shall not be modified
after the Effective Grant Date, unless otherwise authorized by French law.


Notwithstanding any provision in the U.S. Plan to the contrary and since Common
Stock of the Company is traded on a regulated securities market, no Option may
be granted to eligible Optionees in France during specific Closed Periods as set
forth by section L. 225-177 of the French Commercial Code as amended to the
extent such Closed Periods are applicable to the Options.


1.    Vesting and Exercisability of Options and Holding of Common Stock
The Options will vest and be exercisable pursuant to the terms and conditions
set forth in the U.S Plan and the French Plan and any stock option agreement or
notice. As such, no Option can be exercised before the Vesting Date. However, in
the case of death of an Optionee, outstanding Options shall be immediately
vested and exercisable under the conditions set forth in Article F of the French
Plan.


The vesting of Options may be accelerated in accordance with the Change in
Control provisions of the U.S. Plan as noted in Article H below.


Notwithstanding any provision in the U.S. Plan and to the extent required by
French law, the Optionee will not be permitted to sell or transfer shares of
Common Stock acquired upon exercise of an Option before the expiration of the
applicable holding period for French qualifying Options set forth by Section 163
bis C of the French Tax Code, as amended, except as provided in this French Plan
or as otherwise in keeping with French law. To prevent the Optionee from selling
or transferring the shares of Common Stock subject to the Option before the
expiration of the applicable holding period, the Committee may, in its
discretion, restrict the vesting and/or exercisability of the Option and/or the
sale of shares of Common Stock until the expiration of the applicable holding
period, as set forth in the stock option agreement to be delivered to each
Optionee. However, the Optionee may be permitted to vest in or exercise the
Option or transfer the shares of Common Stock subject to the Option before the
expiration of the applicable holding period in the cases of dismissal, Forced
Retirement, Disability or death, as defined in Section 91 ter of Exhibit II to
the French Tax Code, as amended, but only as set forth in the stock option
agreement to be delivered to the Optionee. In any case, the restriction of the
sale of the shares of Common Stock cannot exceed three years as from the
effective date of the exercise of the Options.


Specific provisions apply in the event of termination of employment/service and
death as provided in Article F below.


2.    Option Price


The method of determining the option price payable pursuant to Options issued
hereunder shall be fixed by the Committee on the date the Option is granted
(“Option Price”). If Options are considered granted on the Effective Grant Date,
the Option price





--------------------------------------------------------------------------------

FORM FR


will be determined in accordance with the method set forth by the Committee on
the Grant Date. In no event shall the Option Price per share be less than the
greater of:


a.
with respect to Purchase Options over Common Stock, the higher of either 80% of
the average opening price of such Common Stock during the 20 days of quotation
immediately preceding the Effective Grant Date or 80% of the average purchase
price paid for such Common Stock by the Company;



b.
with respect to Subscription Options over the Common Stock, 80% of the average
opening price of such Common Stock during the 20 days of quotation immediately
preceding the Effective Grant Date; and



c.
the minimum Option Price permitted under the U.S. Plan.



3.
Payment of the Option Price



Notwithstanding any provisions in the U.S. Plan to the contrary, upon exercise
of an Option, the full Option Price will be paid either in cash, by check or by
credit transfer, exclusive of any other method of payment. Under a cashless
exercise program, the Optionee may give irrevocable instructions to a
stockbroker to properly deliver the Option Price to the Company. Notwithstanding
any provisions in the U.S. Plan to the contrary, no delivery of previously owned
shares having a fair market value on the date of delivery equal to the aggregate
Option Price of the shares may be used as consideration for exercising the
Options.


Furthermore, notwithstanding any provisions in the U.S. Plan to the contrary,
shares owed to the Optionee upon exercise may not be withheld in order to meet
the tax and/or social security contributions which might be due at the time of
exercise or sale of the underlying shares. However, upon sale of the underlying
shares, the Company and/or the Subsidiary shall have the right to withhold, or
request any third party to withhold, from the proceeds to be paid to the
Optionee the sums corresponding to any social security contributions due at
exercise or sale by the Optionee. If such amounts are due and are not withheld,
the Optionee agrees to submit the amount due to the Subsidiary by means of
check, cash or credit transfer.


The shares acquired upon exercise of an Option will be recorded in an account in
the name of the shareholder with a broker or in such other manner as the Company
may otherwise determine in order to ensure compliance with applicable law.


4.    Mandatory Holding Period


To the extent applicable to French-qualified Options granted by the Company, a
specific holding period for the Common Stock or a restriction on the exercise of
Options may be specified for Optionees in France who serve as managing directors
under French law (“mandataires sociaux”). French law defines the following
positions as mandataires sociaux: Président du Conseil d'Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions.


Article E.    Non-transferability of Options


Notwithstanding any provision in the U.S. Plan to the contrary and except in the
case of death, Options cannot be transferred to any third party. In addition,
the Options are only exercisable by the Optionee during the lifetime of the
Optionee.


Article F.    Termination of Employment/Service


1.    Death


In the event of the death of an Optionee, any outstanding Options on date of
death shall become immediately vested and exercisable. The Optionee’s heirs may
exercise the Option within six months following the death, but any Option which
remains unexercised shall expire six months following the date of the Optionee’s
death.




2.    Disability


In the event of the Disability of a French Optionee, the French Optionee shall
not be subject to a restriction on the sale of shares of Common Stock set forth
in Article D.1 above (to the extent applicable and to the extent not required
under French law to obtain favorable treatment).


3.    Forced Retirement or Dismissal







--------------------------------------------------------------------------------

FORM FR


In the event of the Forced Retirement (as defined in Article B) or dismissal of
a Optionee, as defined by Section 91-ter of Exhibit II to the French Tax Code as
construed by the French tax and social security circulars and subject to the
fulfillment of related conditions, his or her Option will benefit from the
favorable treatment of French qualified Options upon sale of his or her shares
of Common Stock , even if the compulsory holding period is not met (to the
extent applicable and to the extent not required under French law to obtain
favourable tax and social security treatment), but only if the Option was
exercised at least three (3) months prior to the effective date of the
retirement or the delivery of the relevant dismissal notice to the Optionee, as
defined by French law and as construed by competent French courts.


4.    Other Reasons


In the event of a termination of employment for reasons other than death, the
Option shall be exercisable as set forth in the stock option Award Agreement
entered into with the Optionee.


Article G.    Changes In Capitalization


To ensure the qualified status of Options under the French Plan, adjustments to
the Option Price and/or the number of shares subject to an Option issued
hereunder shall be made to preclude the dilution or enlargement of benefits
under the Option only in the event of a transaction involving the Company listed
under Section L. 225-181 of the French Commercial Code, as amended, a repurchase
of Common Stock by the Company at a price higher than the stock quotation price
on the open market, and according to the provisions of Section L. 228-99 of the
French Commercial Code, as amended, as well as according to specific decrees..
Furthermore, even upon occurrence of a transaction involving the Company listed
under Section L. 225-181 of the French Commercial Code, as amended, a repurchase
of Common Stock by the Company at a price higher than the stock quotation price
on the open market, and according to the provisions of Section L. 228-99 of the
French Commercial Code, as amended, as well as according to specific decrees, no
adjustment to the kind of shares to be granted shall be made (i.e., only shares
of Common Stock shall be granted to Optionees) to preserve the qualified status
of the Option. In the event of an adjustment to the Option Price and/or the
number of shares of Common Stock subject to an Option issued hereunder, other
than as described in this Article G, the Options may not qualify for favorable
income tax and social security treatment under French law.


Article H.        Change in Control


In the event that a significant decrease in the value of Options granted to the
Optionee occurs or is likely to occur as a result of a Change of Control of the
Company or a liquidation, reorganization, merger, consolidation or amalgamation
with another company in which the Company is not the surviving company, the
Committee may, accordingly to the provisions of the U.S. Plan, in its
discretion, authorize immediate vesting and exercise of Options before the date
on which any Change of Control, liquidation, reorganization, merger,
consolidation or amalgamation becomes effective. If this occurs, the Options may
not qualify for favorable income tax and social security treatment under French
law.


Article I.    Disqualification of French-Qualified Options


If the Options are otherwise modified or adjusted in a manner in keeping with
the terms of the U.S. Plan or as mandated as a matter of law and the
modification or adjustment is contrary to the terms and conditions of this
French Plan, the Options may no longer qualify as French-qualified options. The
Company does not undertake nor is it required to maintain the French-qualified
status of the Options, and the Optionees understand, acknowledge and agree that
it will be their responsibility to bear any additional income taxes and/or
social security contributions that may be payable as a result of the
disqualification of the French-qualified Options.


If the Options no longer qualify as French-qualified options, the Committee may,
provided it is authorized to do so under the U.S. Plan, lift, shorten or
terminate certain restrictions applicable to the vesting of the Options, the
exercisability of the Options, or the sale of the shares of Common Stock which
may have been imposed under this French Plan or in the stock option agreement
delivered to the Optionees.


Article J.    Term of the Option


The term of the Option will be no greater than ten years after the Grant Date.
The specific term will be specified in the applicable stock option agreement.
This term can be extended only in the event of the death of the Optionee.


Article K.    No Surrender of Options


Notwithstanding the provisions of the U.S. Plan, Optionees may not surrender
Options in lieu of exercise for cash.





--------------------------------------------------------------------------------

FORM FR




Article L.    No Conversion


Notwithstanding the provisions of the U.S. Plan, Optionees may not convert cash
compensation into Options.


Article M.    Interpretation


In the event of any conflict between the provisions of the present French Plan
and the U.S. Plan, the provisions of the French Plan shall control for any
grants made thereunder to Optionees.


It is intended that Options granted under the French Plan shall qualify for the
favorable tax and social security treatment applicable to stock options granted
under Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as
amended, and in accordance with the relevant provisions set forth by French tax
and social security laws and the French tax and social security administrations,
but there are no undertakings to maintain this status. The terms of the French
Plan shall be interpreted accordingly and in accordance with the relevant
provisions set forth by French tax and social security laws, the French tax and
social security administrations, any relevant Guidelines published by French tax
and social security administrations and are subject to the fulfillment of legal,
tax and reporting obligations, if any.


Article N.    Employment Rights


The adoption of this French Plan shall not confer upon the Optionees any
employment rights and shall not be construed as a part of the Optionee’s
employment contracts. Articles 6.1(a), 6.1(b) and 6.1(c) of the U.S. Plan do not
apply to Optionees in France.


Article O.    Amendments


Subject to the terms of the U.S. Plan, the Committee reserves the right to amend
or terminate the French Plan at any time. Such amendments would only apply to
future grants and would not be retroactive.


Article P.    Adoption


The French Plan is effective as of October 14, 2014.











--------------------------------------------------------------------------------


FORM IT


pglogo.jpg [pglogo.jpg]
FORM IT AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: NON-STATUTORY STOCK OPTION SERIES XX-IT


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
XX February 20XX
 
Vest Date:
100% on XX February 20XX
 
Acceptance Deadline:
XX April 20XX



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time, except that the Committee has waived the provisions
of Article 6.1(b) (relating to certain restrictions with respect to employment
with other companies). Any capitalized terms used in this Agreement that are not
otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan, and you may access the Regulations and sub-plans by
activating this hyperlink: Regulations of the Committee. If you have difficulty
accessing the materials online, please send an email to Execcomp.IM@pg.com for
assistance.




Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.


1.
Termination on Account of Death. In the case of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until the
Expiration Date.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the case of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment from the Company or a Subsidiary that occurs after June 30th of the
fiscal year in which this Award was granted, your Award is forfeited unless you
have executed a written separation agreement with the Company or a Subsidiary
that provides for retention of the Award. If the Award is retained pursuant to a
separation agreement, the Award will become exercisable on the Vest Date in this
Award Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.








--------------------------------------------------------------------------------

FORM IT


4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.



This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS




To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 








--------------------------------------------------------------------------------

FORM IT


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.




Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/





--------------------------------------------------------------------------------

FORM IT


or my Employer to withhold all applicable Tax-Related Items from my wages or
other cash compensation paid to me by P&G and/or my Employer or from proceeds of
the sale of the shares. Alternatively, or in addition, if permissible under
local law, P&G may (1) sell or arrange for the sale of shares that I acquire to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold in
shares, provided that P&G only withholds the amount of shares necessary to
satisfy the minimum withholding amount. Finally, I shall pay to P&G or my
Employer any amount of Tax-Related Items that P&G or my Employer may be required
to withhold as a result of my participation in the Plan or my purchase of shares
that cannot be satisfied by the means previously described. P&G may refuse to
honor the exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.









--------------------------------------------------------------------------------


FORM AF


pglogo.jpg [pglogo.jpg]
FORM AF AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: NON-STATUTORY STOCK OPTION SERIES XX-LTIP-AA
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
XX April 20XX



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), and this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.
Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.
1. Termination on Account of Death. In the event of death, the Vest Date for
this Award becomes your date of death and the Award remains exercisable until
the Expiration Date.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the event of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this Award was granted, the Award is not forfeited and will be exercisable
on the Vest Date in this Award Agreement and will expire on the Expiration Date
as long as you remain in compliance with the terms of the Plan and the
Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of Termination
of Employment from the Company or a Subsidiary that occurs after June 30th of
the fiscal year in which this Award was granted, your Award is forfeited unless
you have executed a written separation agreement with the Company or a
Subsidiary that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will become exercisable on the
Vest Date in this Award Agreement and will expire on the Expiration Date as long
as you remain in compliance with the terms of the Plan, the Regulations and the
separation agreement.
4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.





--------------------------------------------------------------------------------

FORM AF


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


Subject: UK Tax Advantaged (NON-STATUTORY) STOCK OPTION SERIES XX-LTIP-F
The Procter & Gamble Company ("Company") hereby grants to you an option to
purchase shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
XX April 20XX



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan and the applicable sub-plan,
the Schedule 4 CSOP Sub-Plan for the United Kingdom (the "Plan"), the
Regulations of the Compensation and Leadership Development Committee of the
Board of Directors ("Committee"), and this Award Agreement, including Attachment
A and the Exercise Instructions in place as may be revised from time to time,
except that the Committee has waived the provisions of Article 6.1(a) and 6.1(c)
of the Plan. Any capitalized terms used in this Agreement that are not otherwise
defined herein are defined in the Plan. You may access the Plan by activating
this hyperlink: The Procter & Gamble 2014 Stock and Incentive Compensation Plan
and the Schedule 4 CSOP Sub-Plan for the United Kingdom and the Regulations of
the Committee by activating this hyperlink: Regulations of the Committee. If you
have difficulty accessing the materials online, please send an email to
Execcomp.IM@pg.com for assistance.
Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.
1. Termination on Account of Death. In the event of death, the Vest Date for
this Award becomes your date of death and the Award remains exercisable until
the first anniversary of your date of death.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the event of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this Award was granted, the Award is not forfeited and will be exercisable
on the Vest Date in this Award Agreement and will expire on the Expiration Date
as long as you remain in compliance with the terms of the Plan and the
Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of Termination
of Employment that occurs after June 30th of the fiscal year in which this Award
was granted, your Award is forfeited unless you have executed a written
separation agreement with the Company or a Constituent Company that provides for
retention of the Award. If the Award is retained pursuant to a separation
agreement, the Award will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.
4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.
This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article





--------------------------------------------------------------------------------

FORM AF


6 of the Plan, must be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS
F Series Supplement
Schedule 4 CSOP Sub-Plan for the United




To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• The Schedule 4 CSOP Sub-Plan for the United Kingdom (applies to series
17-LTIP-F only)
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 








--------------------------------------------------------------------------------

FORM AF




Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer





--------------------------------------------------------------------------------

FORM AF


to satisfy all withholding and payment on account obligations of P&G and/or my
employer. In this regard, I authorize P&G and/or my Employer to withhold all
applicable Tax-Related Items from my wages or other cash compensation paid to me
by P&G and/or my Employer or from proceeds of the sale of the shares.
Alternatively, or in addition, if permissible under local law, P&G may (1) sell
or arrange for the sale of shares that I acquire to meet the withholding
obligation for Tax-Related Items, and/or (2) withhold in shares, provided that
P&G only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, I shall pay to P&G or my Employer any amount of
Tax-Related Items that P&G or my Employer may be required to withhold as a
result of my participation in the Plan or my purchase of shares that cannot be
satisfied by the means previously described. P&G may refuse to honor the
exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.





--------------------------------------------------------------------------------

FORM AF


2014 STOCK & INCENTIVE COMPENSATION PLAN


RULES OF THE PROCTER & GAMBLE 2014
SCHEDULE 4 CSOP SUB-PLAN FOR THE UNITED KINGDOM




1    General
This schedule to the Procter & Gamble 2014 Stock and Incentive Compensation Plan
(“the Plan”) sets out the rules of the Procter & Gamble 2014 Schedule 4 CSOP
Sub-Plan for the United Kingdom (“the Sub-Plan”).


2    Establishment of Sub-Plan


The Procter & Gamble Company (“the Company”) has established the Sub-Plan under
Article 3.2(f) of the Plan, which authorises the Committee to establish
sub-plans to the Plan.
3    Purpose of Sub-Plan


The purpose of the Sub-Plan is to enable the grant to, and subsequent exercise
by, employees and directors in the United Kingdom, on a tax advantaged basis, of
options to acquire Shares under the Plan within the provisions of Schedule 4.


4    Rules of Sub-Plan


The rules of the Plan, in their present form and as amended from time to time,
shall, with the modifications set out in this schedule, form the rules of the
Sub-Plan. In the event of any conflict between the rules of the Plan and this
Sub-Plan, the Sub-Plan shall prevail.


5    Relationship of Sub-Plan to Plan
The Sub-Plan shall form part of the Plan and not a separate and independent
plan.


6    Interpretation
In this Sub-Plan, unless the context otherwise requires, the following words and
expressions have the following meanings:


Acquiring Company
a company which obtains Control of the Company in the circumstances referred to
in rule 26;
Associated Company
the meaning given to that expression by paragraph 35(1) of Schedule 4;
Close Company
the meaning given to that expression by section 989 of the Income Tax Act 2007,
and paragraph 9(4) of Schedule 4;
Committee
the Compensation & Leadership Development Committee of the Board or such other
committee as may be designated by the Board to administer the Plan;
Consortium
the meaning given to that word by paragraph 36(2) of Schedule 4;
Constituent Company
means the Company or a company which is:


(a) a Subsidiary or


(b) a Jointly Owned Company where neither it nor any company Controlled by it is
a constituent company under the provisions of paragraph 34(4) of Schedule 4 in
any other CSOP scheme as that term is defined in paragraph 2 of Schedule 4;
Control
the meaning given to that word by section 719 of ITEPA 2003 and “Controlled”
shall be construed accordingly;
Date of Grant
the date on which an Option is granted to an Eligible Employee in accordance
with the Articles of the Plan;






--------------------------------------------------------------------------------

FORM AF


Eligible Employee
an individual who falls within the provisions of Article 5 of the Plan and who
is:


(a) an employee (other than a director) of a Constituent Company; or


(b) a director of a Constituent Company who is contracted to work at least 25
hours per week for the Company and its subsidiaries or any of them (exclusive of
meal breaks)


and who, in either case,:
(i) is not eligible solely by reason that he is a non-executive director of a
Constituent Company;
(ii) has earnings in respect of his office or employment which are (or would be
if there were any) general earnings to which sections 15, 22 or 26 of ITEPA 2003
applies; and
(iii) does not have at the Date of Grant, and has not had during the preceding
twelve months, a Material Interest in a Close Company which is the Company or a
company which has Control of the Company or a member of a Consortium which owns
the Company;
ITEPA 2003
means the Income Tax (Earnings and
Pensions) Act 2003;
Market Value
notwithstanding Article 7.2 of the Plan,


(a) in the case of an Option granted under the Sub-Plan:


(i) if at the relevant time the Shares are listed on the New York Stock
Exchange, the average of the highest and lowest sale prices of a Share on the
Date of Grant (as quoted in the Wall Street Journal) or, if there were no trades
on that day, on the dealing day immediately preceding the Date of Grant;


(ii) if paragraph (i) above does not apply, the market value of a Share as
determined in accordance with Part VIII of the Taxation of Chargeable Gains Act
1992 and agreed in advance with HM Revenue & Customs Shares and Assets Valuation
on the Date of Grant or such earlier date or dates (not being more than thirty
days before the Date of Grant) as may be agreed with HM Revenue & Customs;


provided that the Market Value of Shares subject to a Relevant Restriction shall
be determined as if they were not subject to a Relevant Restriction;


 (b) in the case of an option granted under any other share option scheme, the
market value of a Share shall be determined under the rules of such scheme for
the purpose of the grant of the option;
Material Interest
the meaning given to that expression by paragraphs 9 to 14 of Schedule 4;
New Option
an option granted by way of exchange under rule 26.1;
New Shares
the shares subject to a New Option as set out in rule 26;
Option
a right to acquire Shares granted under the Sub-Plan;
Option Holder
an individual who holds an Option or, where the context permits, his legal
personal representatives;
Relevant Restriction
any provision in any contract, agreement, arrangement or condition to which any
of sub-sections (2) to (4) of section 423 of ITEPA 2003 would apply if
references in those sub-sections to employment-related securities were
references to the Shares;
Schedule 4
means Schedule 4 to ITEPA 2003;
Schedule 4 CSOP
a share plan that meets the requirements of Schedule 4;
Shares
common stock of the Company as defined in Article 2.43 of the Plan; and
Subsidiary
means a company which is a subsidiary of the Company within the meaning of
section 1159 of the Companies Act 2006 over which the Company has Control.



    





--------------------------------------------------------------------------------

FORM AF


In this Sub-Plan, unless the context otherwise requires:


•
words and expressions not defined above have the same meanings as are given to
them in the Plan;



•
the contents and rule headings are inserted for ease of reference only and do
not affect their interpretation;



•
a reference to a rule is a reference to a rule in this Sub-Plan; and



•
a reference to a statutory provision is a reference to a United Kingdom
statutory provision and includes any statutory modification, amendment or
re-enactment thereof.



7    Companies participating in Sub-Plan


Notwithstanding Article 2.45 of the Plan, the companies participating in the
Sub-Plan shall be the Company and any Constituent Company which has been
nominated by the Company to participate in the Sub-Plan.


8    Shares used in Sub-Plan


The Shares shall form part of the ordinary share capital of the Company and
shall at all times comply with the requirements of paragraphs 16 to 20 of
Schedule 4.  


9    Grant of Options


An Option shall be granted under and subject to the rules of the Plan as
modified by this Sub-Plan.


10        Identification of Options


An Award Agreement issued in respect of an Option shall expressly state that it
is issued in respect of an Option. An option which is not so identified shall
not constitute an Option.


11    Contents of Award Agreement


An Award Agreement issued in respect of an Option shall state:


•
that it is issued in respect of an Option;    



•
the date of grant of the Option;



•
the number of Shares subject to the Option (or how that number may be
calculated);

•



•
the exercise price under the Option (or the method by which the exercise price
will be determined);



•
any performance target or other condition imposed on the exercise of the Option;



•
the times at which the Option will ordinarily be exercisable;



•
the circumstances in which the Option will lapse;



•
details of any Relevant Restriction to which the Shares are subject; and



•
any conditions imposed by the Committee under Articles 3.2 or 16 in relation to
the Option.








--------------------------------------------------------------------------------

FORM AF


12        Persons to whom Options may be granted


An Option may not be granted to an individual who is not an Eligible Employee at
the Date of Grant.


13    Options non transferable


Notwithstanding Article 14 of the Plan, an Option shall be personal to the
Eligible Employee to whom it is granted and, subject to rule 24, shall not be
capable of being transferred, charged or otherwise alienated and shall lapse
immediately if the Option Holder purports to transfer, charge or otherwise
alienate the Option.


14    Limit on number of Shares placed under Option under Sub-Plan


For the avoidance of doubt, Shares placed under Option under the Sub-Plan shall
be taken into account for the purpose of Article 4.1 of the Plan.


15        HM Revenue & Customs limit (£30,000)


An Option may not be granted to an Eligible Employee if the result of granting
the Option would be that the aggregate Market Value of the shares subject to all
outstanding options granted to him under the Sub-Plan or any other share option
scheme established by the Company or an Associated Company under Schedule 4)
would exceed sterling £30,000 or such other limit as may from time to time be
specified in paragraph 6 of Schedule 4.


16        Foreign Currency Options


For the purpose of the limit contained in rule 15, the United Kingdom sterling
equivalent of the Market Value of a share on any day shall be determined by
taking the spot sterling/US dollar exchange rate for that day as shown in the
Financial Times.


17        Scaling Down


If the grant of an Option would otherwise cause the limit in rule 15 to be
exceeded, it shall take effect as the grant of an Option under the Sub-Plan over
the highest number of Shares which does not cause the limit to be exceeded. If
more than one Option is granted on the same Date of Grant, the number of Shares
which would otherwise be subject to each Option shall be reduced pro rata.


18        Exercise price under Options


Notwithstanding Article 7.2 of the Plan, the amount payable per Share on the
exercise of an Option shall not be manifestly less than the Market Value of a
Share on the Date of Grant.


19
Performance target or other condition imposed on exercise of Option    



Any performance target or other condition imposed on the exercise of an Option
under Article 3 or Article 15 of the Plan shall be:


19.1
objective;



19.2
capable of being fulfilled within the period of ten years from the Date of
Grant;



19.3
such that, once satisfied, the exercise of the Option is not subject to the
discretion of any person; and



19.4
stated in the Option agreement.



If an event occurs as a result of which the Committee considers that a
performance target or other condition imposed on the exercise of an Option is no
longer appropriate and substitutes, varies or waives under Article 15 of the
Plan the performance target or condition, such substitution, variation or waiver
shall:







--------------------------------------------------------------------------------

FORM AF


19.5
be reasonable in the circumstances; and



19.6
except in the case of waiver produces a fairer measure of performance and is not
materially more or less difficult to satisfy.

 
20        Latest date for exercise of Options


An Option may not be exercised more than ten years after the Date of Grant and
to the extent not so exercised by that time the Option shall lapse immediately.
This term can be extended only in the event of the death of the Optionee as
required by Rule 24.


21        Material Interest


An Option may not be exercised if the Option Holder then has, or has had within
the preceding twelve months, a Material Interest in a Close Company which is the
Company or which is a company which has Control of the Company or which is a
member of a Consortium which owns the Company.


22        Payment for Shares on exercise of Options


The amount due on the exercise of an Option shall be paid in cash or by cheque
or banker’s draft and may be paid out of funds provided to the Option Holder on
loan by a bank, broker or other person. The payment may not be in the form of
relinquishing a portion of the Option or paid by the transfer to the Company of
Shares or any other shares or securities, and in any circumstance the Company
must not charge an administrative fee for the exercise of an Option. The date of
exercise of an Option shall be the date on which the Company receives the amount
due on the exercise of the Option under this rule 22, together with any payment
or documentation required under rule 30.


23        Issue or transfer of Shares on exercise of Options


The Company shall, as soon as reasonably practicable and in any event not later
than thirty days after the date of exercise of an Option, issue or transfer to
the Option Holder, or procure the issue or transfer to the Option Holder of, the
number of Shares specified in the notice of exercise, subject only to compliance
by the Option Holder with the rules of the Sub-Plan and to any delay necessary
to complete or obtain:


23.1
the listing of the Shares on any stock exchange on which Shares are then listed;
or



23.2
such registration or other qualification of the Shares under any applicable law,
rule or regulation as the Company determines is necessary or desirable.



24        Death of Option Holder


If an Option Holder dies before the tenth anniversary of the Date of Grant, his
personal representatives shall be entitled to exercise his Options at any time
during the twelve-month period following his death. If not so exercised, the
Options shall lapse immediately.


25    Retirement of Option Holder


For the purpose of this Sub-Plan, notwithstanding Article 2.42, Retirement shall
mean an Option Holder leaving employment with the intention of retiring.


26    Change in Control of Company


26.1
Exchange of Options



Should a Change of Control occur within the terms of Article 17 of the Plan,
then only if a company (“Acquiring Company”) obtains Control of the Company as a
result of making:


26.1.1
a general offer to acquire the whole of the issued ordinary share capital of the
Company which is made on a condition such that if it is satisfied the person
making the offer will have Control of the Company;








--------------------------------------------------------------------------------

FORM AF


26.1.2
a general offer to acquire all the shares in the Company of the same class as
the Shares:



26.1.3
a compromise or arrangement sanction by the court under section 899 of the
Companies Act 2006; or



26.1.4
a “non-UK company reorganisation arrangement” (within the meaning of paragraph
35ZA of Schedule 4); or



should an Acquiring Company become bound or entitled to acquire Shares under
sections 979 to 982 of the Companies Act 2006,


an Option Holder may, at any time during the period set out in rule 26.2, by
agreement with the Acquiring Company, release his Option in consideration of the
grant to him of a new option (“New Option”) which is equivalent to the Option
but which relates to shares (“New Shares”) in:


26.1.5    the Acquiring Company;


26.1.6    a company which has Control of the Acquiring Company; or


26.1.7    a company which either is, or has Control of, a company which is a
member of a Consortium which owns either the Acquiring Company or a company
having Control of the Acquiring Company.


26.2
Period allowed for exchange of Options



The period referred to in rule 26.1 is the period of six months beginning with
the time when the person making the offer has obtained Control of the Company
and any condition subject to which the offer is made has been satisfied.


26.3
Meaning of “equivalent”



The New Option shall not be regarded for the purpose of this rule 26 as
equivalent to the Option unless:


26.3.1
the New Shares satisfy the conditions in paragraphs 16 to 20 of Schedule 4;
and    



26.3.2
save for any performance target or other condition imposed on the exercise of
the Option, the New Option is exercisable in the same manner as the Option and
subject to the provisions of the Sub-Plan as it had effect immediately before
the release of the Option; and



26.3.3
the total market value, immediately before the release of the Option, of the
Shares which were subject to the Option is substantially the same as the total
market value, immediately after the grant of the New Option, of the New Shares
subject to the New Option (market value being determined using a methodology
agreed by HM Revenue & Customs);



26.3.4
the total amount payable by the Option Holder for the acquisition of the New
Shares under the New Option is substantially the same as the total amount that
would have been payable by the Option Holder for the acquisition of the Shares
under the Option.



26.4
Date of grant of New Option



The date of grant of the New Option shall be deemed to be the same as the Date
of Grant of the Option.


26.5
Application of Sub-Plan to New Option



In the application of the Sub-Plan to the New Option, where appropriate,
references to “Company” and “Shares” shall be read as if they were references to
the company to whose shares the New Option relates and the New Shares,
respectively, (save that in the definition of “Committee”, the reference to
“Company” shall be read as if it were a reference to The Procter & Gamble
Company).







--------------------------------------------------------------------------------

FORM AF


27        Rights attaching to Shares issued on exercise of Options


Notwithstanding the provisions of Article 3 of the Plan, which grant the
Committee authority to determine the conditions and restrictions, if any,
applying to shares of Common Stock acquired through the exercise of an option,
all Shares issued in respect of the exercise of an Option shall, as to any
voting, dividend, transfer and other rights, including those arising on a
liquidation of the Company, rank equally in all respects and as one class with
the shares of the same class in issue at the date of such issue save as regards
any rights attaching to such shares by reference to a record date prior to the
date of such issue.


28    Amendment of Sub-Plan


Notwithstanding Article 19.1 of the Plan, no amendment may be made to a “key
feature” of the Sub-Plan (within the meaning given to that expression in
paragraph 30(4) of Schedule 4), whether taking the form of an amendment of the
Plan or the Sub-Plan, that would result in the Sub-Plan no longer being a
Schedule 4 CSOP.


29
Adjustment of Options



Notwithstanding Article 4.5 of the Plan, to the extent that any adjustment of an
Option is permitted under these rules, it shall not be made unless the
adjustment is permitted pursuant to, and in compliance with, paragraph 22 of
Schedule 4.


30    Tax and social security withholding


An Option may not be exercised unless the Option Holder has beforehand made
provision for the payment or withholding of any taxes and social security
required to be withheld in accordance with the applicable law of any
jurisdiction in respect of the exercise of the Option, or the receipt of the
Shares. Notwithstanding the provisions of Article 20 of the Plan which permit
different arrangements to be made to satisfy the payment in respect of any taxes
and social security required to be withheld, the payment may not be in the form
of relinquishing a portion of the Option or paid by the transfer to the Company
of Shares or any other shares or securities, unless this is the Shares by virtue
of the exercise of the Option. The Option Holder may, by agreement with the
Company, enter into some other arrangement to ensure that such amount is
available (whether by authorising the sale of some or all of the Shares subject
to his Option and the payment to the Company, or where appropriate the Option
Holder’s employing company of the requisite amount out of the proceeds of sale
or otherwise). Where this is the case, the Option shall not be treated as
exercised until the Company determines that such arrangements are satisfactory
to it.


31
Transfer of Employer’s NIC



The Committee may, at its discretion, impose requirements for the payment by the
Option Holder of all or any part of the employer’s national insurance
contributions (“NIC“) which may arise as a result of the exercise of his Option.
Such requirements shall be specified on the Date of Grant and shall be a
condition of exercise of the Option, provided that the Committee (acting fairly
and reasonably) may waive these requirements. They may include in particular,
but not by way of limitation, a determination that the Option may not be
exercised unless the Option Holder has beforehand paid to the Company (or the
company which employs the Option Holder, if different) an amount sufficient to
discharge all or any part of the employer’s NIC. Alternatively, the Option
Holder may, by agreement with the Company or the employing company (as the case
may be), enter into some other arrangement to ensure that such amount is
available to them or it (whether by authorising the sale of some or all of the
Shares subject to his Option and the payment to the Company or the employing
company (as the case may be) of the requisite amount out of the proceeds of sale
or otherwise). Where this is the case, the Option shall not be treated as
exercised until the Company or the employing company (as the case may be)
determine that such arrangements are satisfactory to it.


32    Disapplication of certain provisions of Plan


Articles 6.2 and 6.3 of the Plan shall not apply for the purpose of this
Sub-Plan. In addition the provisions of the Plan dealing with:


•
incentive stock options qualifying under section 422 of the US Internal Revenue
Code of 1986, as amended;



•
stock appreciation rights;



•
unrestricted or restricted stock awards;






--------------------------------------------------------------------------------

FORM AF




•
performance awards which are not stock options;



•
the cash cancellation of share options including those contained in Article
17.3(a)(i) of the Plan; and



•
the granting of share options in tandem with stock appreciation rights and the
subsequent cancellation of share options



shall not form part of, and no such rights may be granted under, this Sub-Plan.







--------------------------------------------------------------------------------

FORM AF


EMPLOYEES ALWAYS RESIDENT IN THE UK AND DOMICILED IN THE UK


APPROVED STOCK OPTIONS
Income tax


Where the option was granted under the UK approved scheme ("F" series options,)
or under the Future Share scheme and is exercised not less than 3 years after
the date of the grant, you are not liable to UK income tax at the time of grant
of the option, exercise of the option or sale of shares acquired under the
option. In this situation there will be no obligation to deduct any PAYE or NIC
on the employer. The payments will be made to you gross.


Capital gains tax


The gain arising on the sale of the shares once they are acquired by exercising
the option is liable to capital gains tax. The gain is normally calculated as
the excess of the sale proceeds over the grant price and is subject to a
deduction for the annual exemption. From 6th April 2016, capital gains are taxed
at a rate of 20% on individuals with aggregate income and gains (after all
allowances and deductions) in excess of the upper limit of the income tax basic
rate band. Individuals with aggregate income and gains (after all allowances and
deductions) beneath this threshold are taxed on their capital gains at 10% up to
the threshold and 20% thereafter.


Any capital gain is handled via the employee’s tax return. There is no
responsibility on the employer to deduct capital gains tax.


There is a £30,000 limit for approved options held. You can only be granted
approved options up to a maximum value (grant price * number of shares) of
£30,000. After granting this value, P&G will not grant F series to you anymore.
This limit is available again only once some approved options are exercised.


Any questions regarding the selection of stock options should be directed to a
personal financial advisor. If you do not have one, you may want to take
advantage of the Company’s Financial Advisor Program which provides an
introduction to certified advisors.


The information in this letter is based on the Company’s understanding of
current UK tax rules, which may change from time to time.




In the event of any conflict between this document and the plan rules and the
legislation, the plan rules and the legislation will take precedence.


  















--------------------------------------------------------------------------------


RSU


pglogo.jpg [pglogo.jpg]
AWARD AGREEMENT

--------------------------------------------------------------------------------

 
 
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: RESTRICTED STOCK UNIT SERIES XX-LTIP-RSU
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you Restricted Stock Units
("RSUs") of Procter & Gamble Common Stock as follows:
 
Number of Restricted Stock Units:
[RSUSHARES]
 
Grant Date:
[GRANT DATE]
 
Vest Date:
[GRANT_DATE + 3 YEARS]
 
Settlement Date:
[GRANT_DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE_DATE]



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), this Award
Agreement including Attachments and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may access the
Plan by activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.
Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Vesting and Payment
If you remain employed through the Vest Date, the Award will be paid on the
Settlement Date, except in the case of death, as described below. If your
Termination of Employment occurs for any reason before the Vest Date except for
the reasons listed below, the Award will be forfeited. For the purposes of this
Award, Termination of Employment will be effective as of the date that you are
no longer actively employed and will not be extended by any notice period
required under local law.
1. Termination on Account of Death. In the case of death, the Award will be
fully vested and payment will be made by the later of the end of the calendar
year or two and a half months following the date of death.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the case of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this Award was granted, the Award is not forfeited and will become
deliverable on the Settlement Date as long as you remain in compliance with the
terms of the Plan and the Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of your
Termination of Employment from the Company or a subsidiary that occurs after
June 30th of the fiscal year in which this award was granted, your Award is
forfeited unless you have executed a written separation agreement with the
Company that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will be delivered on the
Settlement Date as long as you remain in compliance with the





--------------------------------------------------------------------------------

RSU


terms of the Plan, the Regulations, and the separation agreement.
4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date as long as
you remain in compliance with the terms of the Plan and the Regulations.
Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.
Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.
This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award.
 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS






To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the restricted stock unit award detailed above (including attachments).
 
 
 



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
restricted stock unit award detailed above.








--------------------------------------------------------------------------------

RSU


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G





--------------------------------------------------------------------------------

RSU


and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.









--------------------------------------------------------------------------------


FORM EE


pglogo.jpg [pglogo.jpg]
FORM EE AWARD AGREEMENT

--------------------------------------------------------------------------------

 
[GRANT DATE]
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 



Subject: STOCK APPRECIATION RIGHT SERIES 15-EE


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you a stock appreciation
right with respect to shares of Procter & Gamble Common Stock as follows:
 
Option Price per Share:
$[STOCK PRICE]
 
Number of Shares:
[SHARES]
 
Grant Date:
[GRANT DATE]
 
Expiration Date:
[GRANT DATE + 10 YEARS]
 
Vest Date:
100% on [GRANT DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE DATE]



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.


Vesting and Exercise
If you remain employed through the Vest Date, the Award will become exercisable
on the Vest Date. If you terminate employment for any reason before the
Expiration Date and prior to exercising the Award, except for the reasons listed
below, the Award will be forfeited immediately upon your termination of
employment. For the purposes of this Award, termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.


1.
Termination on Account of Death. In the event of death, the Vest Date for this
Award becomes your date of death and the Award remains exercisable until the
Expiration Date.



2.
Termination on Account of Retirement or Disability after June 30th of the fiscal
year in which this Award was granted. In the event of Retirement or Disability,
respectively, that occurs after June 30th of the fiscal year in which this Award
was granted, the Award is not forfeited and will be exercisable on the Vest Date
in this Award Agreement and will expire on the Expiration Date as long as you
remain in compliance with the terms of the Plan and the Regulations.



3.
Termination after June 30th of the fiscal year in which this Award was granted
pursuant to a Written Separation Agreement. In the event of Termination of
Employment from the Company or a Subsidiary that occurs after June 30th of the
fiscal year in which this Award was granted, your Award is forfeited unless you
have executed a written separation agreement with the Company or a Subsidiary
that provides for retention of the Award. If the Award is retained pursuant to a
separation agreement, the Award will become exercisable on the Vest Date in this
Award Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan, the Regulations and the separation
agreement.



4.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become






--------------------------------------------------------------------------------

FORM EE


exercisable on the Vest Date in this Award Agreement and will expire on the
Expiration Date as long as you remain in compliance with the terms of the Plan
and the Regulations.


This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS




To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the stock option award detailed above (including attachments).



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
stock option award detailed above.



 
SUBMIT
 








--------------------------------------------------------------------------------

FORM EE


Attachment A


Please note that when the payment of the redemption differential may, in the
opinion of the Company, conflict or be inconsistent with any applicable law or
regulation of any governmental agency, the Company reserves the right to refuse
to pay the redemption differential and that any outstanding Awards may be
suspended or terminated and net proceeds may be recovered by the Company if you
fail to comply with the terms and conditions governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of this award is unknown and cannot
be predicted with certainty, may increase or decrease in value and potentially
have no value; viii) my participation in the Plan shall not create a right to
further employment with my employer and shall not interfere with the ability of
my employer to terminate my employment relationship at any time, with or without
cause; ix) and no claim or entitlement to compensation or damages arises from
the termination of the Award or the diminution in value of the Award and I
irrevocably release P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any directorships held in P&G, details of all Awards or
any other entitlements awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the purpose of implementing, administering and
managing the Plan (“Data”). I understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in my country or elsewhere
(including countries outside the European Economic Area), and that the
recipient’s country may have different data privacy laws and protections than my
country. I understand that I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the receipt of any
dividends or dividend equivalents or the potential impact of current or future
tax legislation in any jurisdiction; and (2) do not commit to structure the
terms of the Award or any aspect of the Award to reduce or eliminate my
liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the award. Alternatively, or in addition, if permissible under
local law, P&G may (1) sell or arrange for the sale of a portion of the award to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold





--------------------------------------------------------------------------------

FORM EE


a portion of the award, provided that P&G only withholds the amount necessary to
satisfy the minimum withholding amount. Finally, I shall pay to P&G or my
Employer any amount of Tax-Related Items that P&G or my Employer may be required
to withhold as a result of my participation in the Plan that cannot be satisfied
by the means previously described. P&G may refuse to honor the exercise and
refuse to deliver the award if I fail to comply with my obligations in
connection with the Tax-Related Items as described in this section.











--------------------------------------------------------------------------------


RSU-W


pglogo.jpg [pglogo.jpg]
AWARD AGREEMENT

--------------------------------------------------------------------------------

 
 
[GLOBAL ID]
 
 
 
[FIRST NAME] [MIDDLE NAME] [LAST NAME]
 

Subject: RESTRICTED STOCK UNIT SERIES XX-LTIPW-RSU
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you Restricted Stock Units
("RSUs") of Procter & Gamble Common Stock as follows:
 
Number of Restricted Stock Units:
[RSUSHARES]
 
Grant Date:
[GRANT DATE]
 
Vest Date:
[GRANT_DATE + 3 YEARS]
 
Settlement Date:
[GRANT_DATE + 3 YEARS]
 
Acceptance Deadline:
[ACCEPTANCE_DATE]

This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), this Award
Agreement including Attachments and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may access the
Plan by activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.
Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.
Vesting and Payment
If you remain employed through the Vest Date, the Award will be paid on the
Settlement Date, except in the case of death, as described below. If your
Termination of Employment occurs for any reason before the Vest Date except for
the reasons listed below, the Award will be forfeited. For the purposes of this
Award, Termination of Employment will be effective as of the date that you are
no longer actively employed and will not be extended by any notice period
required under local law.
1. Termination on Account of Death. In the case of death, the Award will be
fully vested and payment will be made by the later of the end of the calendar
year or two and a half months following the date of death.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the case of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this Award was granted, the Award is not forfeited and will become
deliverable on the Settlement Date as long as you remain in compliance with the
terms of the Plan and the Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of your
Termination of Employment from the Company or a subsidiary that occurs after
June 30th of the fiscal year in which this award was granted, your Award is
forfeited unless you have executed a written separation agreement with the
Company that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will be delivered on the
Settlement Date as long as you remain in compliance with the terms of the Plan,
the Regulations, and the separation agreement.





--------------------------------------------------------------------------------

RSU-W


4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date as long as
you remain in compliance with the terms of the Plan and the Regulations.
Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.
Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.
This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award.
 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



ATTACHMENTS






To Accept Your Award
Read and check the boxes below:
 
 
I have read, understand and agree to be bound by each of:
 
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
 
 
• Regulations of the Committee
 
 
• This Award Agreement, including Attachment A
 
 
 
 
 
I accept the restricted stock unit award detailed above (including attachments).
 
 
 



To Reject Your Award
Read and check the box(es) below:
 
 
I have read and understood the terms noted above and do no agree to be bound by
these terms. I hereby reject the
 
 
restricted stock unit award detailed above.








--------------------------------------------------------------------------------

RSU-W




Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/





--------------------------------------------------------------------------------

RSU-W


or my Employer to withhold all applicable Tax-Related Items from my wages or
other cash compensation paid to me by P&G and/or my Employer or from proceeds of
the sale of the shares. Alternatively, or in addition, if permissible under
local law, P&G may (1) sell or arrange for the sale of shares that I acquire to
meet the withholding obligation for Tax-Related Items, and/or (2) withhold in
shares, provided that P&G only withholds the amount of shares necessary to
satisfy the minimum withholding amount. Finally, I shall pay to P&G or my
Employer any amount of Tax-Related Items that P&G or my Employer may be required
to withhold as a result of my participation in the Plan or my purchase of shares
that cannot be satisfied by the means previously described. P&G may refuse to
honor the exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.







